Exhibit 10.1

 

AMENDMENT NO. 1 TO

EMPLOYMENT, CONFIDENTIALITY, NON-COMPETITION

AND SEVERANCE AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT (this “Amendment”) dated as of April 21, 2005, is made and entered
into by and between Essential Group, Inc., a Delaware corporation (the
“Company”), and Julie Ross (the “Executive”).

 

WHEREAS, the Company and the Executive have previously entered into that certain
Employment, Confidentiality, Non-Competition and Severance Agreement, dated
March 14, 2003, (the “Agreement”);

 

WHEREAS, the Company and the Executive each desires to continue Executive’s
employment with the Company without interruption; and

 

WHEREAS the Company and Executive each desires to amend the provisions of the
Agreement as provided in paragraph 1 of this Amendment.

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

  1. Amendments to Agreement.

 

  (a) Section 3 of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

“The Employee serves as the Company’s Executive Vice President of Essential
Group, Inc. overseeing Clinical Operations and serving as President of Essential
Patient Recruitment. The Employee reports directly to the Company’s Chief
Executive Officer, or to another Corporate Officer as designated by the Board,
and have such duties as the Chief Executive Officer and the Board may from time
to time prescribe. The Employee devotes her full time and best efforts to the
Company’s business of providing services to their customers in connection with
clinical research and development and any other related duties and
responsibilities that may from time to time be prescribed by the Chief Executive
Officer or the Board; so long as it does not interfere with the Employee’s
employment hereunder, the Employee may serve as an officer, director or
otherwise participate in educational, welfare, social, religious and civic
organizations. The Employee represents that she is not under a restrictive
covenant, non-competition agreement, confidentiality agreement or other
agreement or obligation that might prohibit Employee from being employed by the
Company or from performing the duties contemplated in this Section 3.”



--------------------------------------------------------------------------------

  (b) Section 4 of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

“The Company pays the Employee a gross base salary of $190,000.00 per annum,
which base salary the Board may adjust from time to time, payable at the times
and in the manner consistent with the Company’s general policies regarding
compensation of senior Employees. Such base salary includes any salary reduction
contributions to (i) any Company-sponsored plan (the “401(k) Plan”) that
includes a cash-or-deferred arrangement under Section 401(k) of the Internal
Revenue Code of 1986, as amended (the “Code”), (ii) any other Company-sponsored
plan of deferred compensation or (iii) any Company-sponsored “cafeteria plan”
under Section 125 of the Code

 

  (c) Section 8(a) of the Agreement is hereby amended and restated to read in
its entirety as follows:

 

“If an Involuntary Termination occurs other than for Cause and the Employee
enters into an agreed-upon general release and settlement agreement with the
Company, the Company will provide Employee with severance of six (6) months base
salary at Employee’s current salary, less applicable payroll taxes, withholdings
and other deductions and the additional benefits outlined in this paragraph.
Employee understands and agrees that this payment and the benefits described are
not required by Essential Group, Inc. policies and procedures. This payment and
the benefits shall be in lieu of and discharge any obligations of Essential
Group, Inc. to Employee for compensation, wages, bonuses, benefits, stock
options, pain and suffering, or any other expectation of remuneration or benefit
on the part of Employee.

 

  2. Continuing Effectiveness of Agreement. Except as expressly provided herein
to the contrary, the Agreement shall remain unaffected and shall continue in
full force and effect after the date hereof.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same amendment.

 

[Remainder of page intentionally left blank]

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

ESSENTIAL GROUP, INC.        

/s/ C. Lee Jones

--------------------------------------------------------------------------------

 

/s/ Julie Ross

--------------------------------------------------------------------------------

By:   C. Lee Jones   Julie Ross Its:   Chief Executive Officer   Date: April 21,
2005